ORDER

PER CURIAM.
Defendant appeals from the judgment entered pursuant to his jury conviction for six counts of assault in the first degree and six related counts of armed criminal action; Defendant was sentenced as a prior offender to a total of thirty-five years’ imprisonment. On appeal Defendant contends there was no evidence that he drove his vehicle toward the three victims and there was insufficient evidence that he intended to kill or seriously injure any of the victims. He further seeks plain error review of a claim that his conviction for six rather than three counts of first degree assault violated his right to be free from double jeopardy.
We have reviewed the briefs of the parties and the record on appeal. We find *249sufficient evidence from which a reasonable juror could have found Defendant guilty beyond a reasonable doubt. No double-jeopardy violation occurred, as the record shows Defendant committed two separate sets of assaults on the victims. A written opinion would serve no jurisprudential purpose. Accordingly, we affirm the judgment pursuant to Rule 30.25(b).